

114 HR 6041 IH: Helping Overcome Trauma for Children Alone in Rear Seats Act
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6041IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Ryan of Ohio (for himself, Mr. King of New York, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Transportation to issue a rule requiring all new passenger motor
			 vehicles to be equipped with a child safety alert system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Helping Overcome Trauma for Children Alone in Rear Seats Act or the HOT CARS Act of 2016. 2.Child safety alert system rulemaking (a)Rule requiredNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule requiring all new passenger motor vehicles be equipped with technology to provide an alert that a child or unattended passenger remains in a rear seating position after the vehicle motor is deactivated.
 (b)Effective date of ruleThe regulation issued by the Secretary under this section shall take effect 1 year after the date of the publication of the final rule.
 (c)Report to congressNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives on the feasibility of retrofitting existing passenger motor vehicles with technology to provide an alert that a child or unattended passenger remains in a rear seating position after the vehicle motor is deactivated.
 (d)DefinitionsIn this section: (1)AlertThe term alert means a signal that may be auditory or visual (or both) that will provide an effective warning to the driver of the passenger motor vehicle that a child or unattended passenger remains in a rear seating position after the vehicle motor is deactivated.
 (2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101 of title 49, United States Code. (3)Rear seating positionThe term rear seating position means any designated seating position that is rearward of the front seat.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. 